Exhibit 10.13

 

LOGO [g53310ex10_13pg001.jpg]

CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION

AND INTELLECTUAL PROPERTY RIGHTS AGREEMENT

THIS CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION, AND INTELLECTUAL
PROPERTY RIGHTS AGREEMENT (this “Agreement”) is entered into as of October 1,
2015 by and between Wright Medical Group, Inc., a Delaware corporation (together
with all its subsidiaries and affiliates owned or controlled, directly or
indirectly, now or in the future, the “Company”), and Robert J. Palmisano
(“Employee”).

I N T R O D U C T I O N:

A. The Company designs, manufactures and markets orthopaedic medical devices and
biologics. The Company conducts business in a highly competitive market and has
invested significant time and resources in developing its products, business,
customer relationships, and employee relationships.

B. The Company must protect its confidential and proprietary information, and
its relationships with customers, prospective customers, and other entities
doing business with the Company, which the Company has developed on the
Company’s behalf and at the Company’s expense, which constitute valuable assets
of the Company and which the Company would not otherwise make accessible to
Employee.

C. As a condition of Employee’s employment and access to confidential and
proprietary Company information, and of Employee being permitted to develop
knowledge regarding relationships with the Company’s customers and prospective
customers, Employee and the Company agree to enter into and comply with this
Agreement.

A G R E E M E N T:

In consideration of the Company’s offer of employment, compensation, benefits,
and the mutual promises and covenants set forth in this Agreement, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Employee and the Company agree to be bound by and comply with this
Agreement:

1. Confidentiality.

1.1 Except as required by, or in connection with the performance of, Employee’s
duties to the Company, Employee shall not, at any time during employment by the
Company or thereafter, directly or indirectly disclose, furnish, make use of, or
make accessible to any person, firm, corporation, or other entity, any
Confidential Information (as defined below) developed or obtained while Employee
was in the employ of the Company. The restrictions contained in this Section 1
shall not apply to such Confidential Information, if any, which is in the public
domain, so long as Employee was not responsible, directly or indirectly, for
such Confidential Information entering the public domain without the Company’s
consent. Notwithstanding anything to the contrary contained herein, the
provisions of this Section 1 shall not apply (i) when disclosure is required by
law or by legal process issued by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order Employee to disclose or make accessible any
information; provided, however, that

 

1



--------------------------------------------------------------------------------

LOGO [g53310ex10_13pg002.jpg]

 

Employee shall, to the extent permitted by law or such legal process, give
immediate notice to the Company upon receipt of any legal process that may
compel disclosure of Confidential Information and that Employee shall, to the
extent permitted by law or such legal process, refrain from disclosure until the
Company shall have reasonable opportunity to intervene or otherwise act to
prevent compulsion of disclosure or to protect its Confidential Information,
(ii) with respect to any litigation, arbitration or mediation involving the
Employment Agreement between the Company and Employee (the “Employment
Agreement”) or any other agreement between or among the parties hereto;
provided, however, that Employee will reasonably agree to such orders or
agreements that may be necessary to prevent public disclosure of Confidential
Information, or (iii) in connection with any assistance provided by Employee
pursuant to Section 19 of the Employment Agreement.

1.2 As used in this Agreement, “Confidential Information” means all information
of the Company, whether or not developed by Employee, and all information of its
customers and suppliers, including without limitation any formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can derive economic value from its disclosure or use. Confidential Information
includes but is not limited to trade secrets, and it may relate to such matters
as research and development, manufacturing processes, management systems and
techniques, the identity and requirements of customers, the identity of
suppliers, strategic or financial data or plans, and sales and marketing plans
and information. Confidential Information does not lose its confidential status
merely because it was known by a limited number of persons or entities or
because it did not originate entirely with the Company.

1.3 Employee acknowledges that the above-described knowledge and information
constitutes a unique and valuable asset of the Company and represents a
substantial investment of time and expense by the Company, that the Company
would not grant Employee access to such knowledge and information in the absence
of this Agreement, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. Employee shall refrain from
intentionally committing any acts that would materially reduce the value of such
knowledge or information to the Company.

2. Noncompetition and Nonsolicitation Covenants.

2.1 Agreement Not to Compete. During the term of Employee’s employment with the
Company and for a period of one year from and after the termination of
Employee’s employment with the Company, whether such termination is with or
without cause, or whether such termination is at the instance of Employee or the
Company (the “Restricted Period”), Employee shall not, for himself or herself or
on behalf of or in conjunction with any third party, engage or participate,
either individually or as an employee, consultant or principal, partner, agent,
trustee, officer, director, investor or shareholder of a corporation,
partnership, limited liability company, or other business entity that engages in
a Competitive Business (as that term is defined in the Employment Agreement)
anywhere in the World. Notwithstanding the foregoing, nothing in this
Section 2.1 shall be deemed to preclude Employee from acquiring and holding less
than 1% of the outstanding capital stock of any corporation required to file
periodic reports with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and the securities of
which are listed on any national securities exchange or traded on the
over-the-counter market.

2.2 Agreement Not to Solicit Employees. During the Restricted Period, Employee
shall not, directly or indirectly, alone or on behalf of any person or business
entity, aid, encourage, advise,

 

2



--------------------------------------------------------------------------------

LOGO [g53310ex10_13pg002.jpg]

 

solicit, induce or attempt to induce any employee of the Company to leave his or
her employment with the Company in order to accept employment with Employee or
with any other person or entity with which Employee is or may become associated,
affiliated or connected. Notwithstanding the foregoing, it shall not constitute
a violation of this Section 2.2 for Employee to discuss employment opportunities
with any employee of the Company or its Affiliates if Employee has first
discussed with and received the written approval of the Company’s Vice
President, Human Resources (or, if such position is vacant, the Company’s then
Chief Executive Officer).

2.3 Agreement Not to Solicit Customers and Suppliers.

(a) During the Restricted Period, Employee shall not, directly or indirectly,
alone or on behalf of any person or business entity, cause or attempt to cause
any customer, prospective customer, vendor, supplier, or other contractor of the
Company, known by Employee to be such (or which Employee should have known to be
such), (i) to terminate, limit, or in any manner adversely modify or fail to
enter into any actual or potential business relationship with the Company or
(ii) to enter into or expand any actual or potential business relationship with
any person or entity engaged in a Competing Business.

(b) For a period of two (2) years from and after the termination of Employee’s
employment with the Company, whether such termination is with or without cause,
or whether such termination is at the instance of Employee or the Company,
Employee shall not, directly or indirectly, alone or on behalf of any person or
business entity, solicit any person or entity, with respect to any product or
service competitive with any products or services of the Company at the time of
the termination of Employee’s employment with the Company, from whom Employee or
any of Employee’s Subordinates, if any, to the knowledge of Employee (or of
which Employee should reasonably have had knowledge), directly or indirectly
solicited business or to whom Employee or any of Employee’s Subordinates, if
any, submitted proposals to perform services on behalf of the Company at any
time during the three (3) years preceding the termination of Employee’s
employment. For purposes of this Section 2.3(b), “Subordinates” shall include
any of the Company’s employees reporting directly or indirectly to Employee at
any time during the three (3) years preceding the termination of Employee’s
employment.

2.4 Judicial Modification. If the duration of, the scope of, or any business
activity covered by any provision of this Section 2 is in excess of what a court
of competent jurisdiction under this Agreement determines to be valid and
enforceable under applicable law, such provision shall be construed to cover
only that duration, scope or activity that such court determines to be valid and
enforceable, and the Company and Employee consent to the judicial modification
of the scope and duration of the restrictions in this Section 2 in any
proceeding brought to enforce such restrictions so as to make them valid,
reasonable and enforceable. Employee hereby acknowledges that this Section 2
shall be given the construction which renders its provisions valid and
enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

3. Patents, Copyrights and Related Matters.

3.1 Inventions. As used in this Agreement, the term “Invention” means
discoveries, inventions, innovations, materials, suggestions, mask works, works
of authorship, know-how and ideas (whether or not shown or described in writing
or reduced to practice), conceived, reduced to practice, authored, or developed
by Employee or jointly with others, whether or not patentable, copyrightable or
registerable. “Company Inventions” means any Inventions which (a) relate
directly to the business of the

 

3



--------------------------------------------------------------------------------

LOGO [g53310ex10_13pg002.jpg]

 

Company; (b) relate to the Company’s actual or demonstrably anticipated research
or development; (c) result from any work performed by Employee for the Company,
for which equipment, supplies, facility or Confidential Information is used; or
(d) is developed on any Company time.

3.2 Disclosure of Prior Inventions. Employee has identified on Exhibit A to this
Agreement all Inventions relating in any way to the Company’s business or
relating to the Company’s actual or demonstrably anticipated research and
development that were made by Employee prior to employment with the Company, and
Employee represents that such list is complete. Employee represents that
Employee has no rights in any such Inventions other than those specified in
Exhibit A. If there is no such list on Exhibit A, Employee represents that
Employee has made no such Inventions at the time of signing this Agreement.

3.3 Obligations Regarding Company Inventions. Employee understands that the
Company is continually developing new products, processes, systems and devices
of which Employee may have knowledge. Employee agrees that during Employment, to
the extent Employee is involved with Company Inventions, Employee will (a) keep
accurate, complete and timely records of all Company Inventions, which records
shall be the Company’s property and be retained on the Company’s premises;
(b) promptly and fully disclose and describe all Company Inventions in writing;
(c) assign (and Employee does hereby assign) to the Company all of Employee’s
rights to all Company Inventions, and to applications for letters patent,
copyright registrations and/or mask work registrations in all countries and to
letters patent, copyright registrations and/or mask work registrations granted
upon such Company Inventions in all countries; and (d) acknowledge and deliver
promptly to the Company (without charge to the Company but at the Company’s
expense) such written instruments and to do such other acts as may be necessary
in the opinion of the Company to preserve Company Inventions against forfeiture,
abandonment, or loss, and to obtain, defend or maintain such letters patent,
copyright registrations and/or mask work registrations, and to vest the entire
right and title thereto in the Company. Notwithstanding anything to the contrary
set forth herein, in some circumstances, the provisions of this Section 4 may
not apply to inventions for which no equipment, supplies, facility or trade
secret information of the Company was used and which were developed entirely on
Employee’s own time, and (a) which do not relate directly to the business of the
Company or to the Company’s actual or demonstrably anticipated research or
development, and (b) which do not result from any work performed by Employee for
the Company.

3.4 Future Inventions. Employee recognizes that Company Inventions or
Confidential Information relating to Employee’s activities while working for the
Company and conceived or made by Employee, alone or with others, within one
(1) year after termination of employment may have been conceived in significant
part while employed by the Company. Accordingly, Employee agrees that such
post-employment Inventions and proprietary information will be presumed to have
been conceived during employment with the Company and are to be assigned and are
hereby assigned to the Company unless and until Employee has established the
contrary.

3.5 Appointment of Company as Agent/Attorney-in-Fact. In the event that the
Company is unable for any reason to secure Employee’s signature to any document
required to apply for or execute any patent, copyright, maskwork or other
applications with respect to any Company Inventions (including improvements,
renewals, extensions, continuations, divisions or continuations in part
thereof), Employee hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as Employee’s agents and
attorneys-in-fact to act for and on behalf and instead of Employee, to execute
and file any such application and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, maskworks or other
rights thereon with the same legal force and effect as if executed by Employee.

 

4



--------------------------------------------------------------------------------

LOGO [g53310ex10_13pg002.jpg]

 

4. Return of Records and Property; Cooperation.

4.1 Upon termination of Employee’s employment, upon Employee’s resignation, or
at any time immediately upon the Company’s request, Employee shall promptly
deliver to the Company any and all loaners, tool kits, Company records and any
and all Company property in Employee’s possession or under Employee’s control
and all copies thereof (whether in hard copy or stored in electronic or magnetic
media, whether furnished by the Company or compiled by Employee, and whether or
not containing Confidential Information), including without limitation products,
formulae, technology, processes, marketing plans, price lists, customer lists,
prospect lists, manuals, books, blank forms, documents, correspondence,
memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
source codes, data, tables, calculations, and all other materials or information
relating to the business of the Company, and keys, access cards, access codes or
other access information, passwords, credit cards, personal computers,
telephones and other electronic equipment belonging to the Company.

4.2 Upon termination of Employee’s employment or at any time as requested by the
Company, Employee agrees to make available to any person designated by the
Company all information that Employee has concerning work Employee performed for
the Company and any pending, reasonably anticipated or past transactions that
may affect operation of the Company.

5. No Conflicting Obligations. Employee represents and warrants to the Company
that Employee is not contractually prohibited from executing and abiding by this
Agreement, and that Employee’s employment with the Company, and the performance
of any duties as an Employee of the Company, will not breach or conflict with
any non-competition, confidentiality, or other obligations to another employer.
Employee further represents and warrants that Employee has not brought and will
not bring to his employment by the Company any confidential or proprietary
information, including trade secrets, of prior employers and agrees not to make
use of or disclose such confidential or proprietary information in carrying out
Employee’s duties.

6. Remedies. Employee hereby acknowledges that the provisions of this Agreement
are reasonable and necessary to protect the legitimate interests of the Company
and that any violation of the provisions of this Agreement by Employee would
cause substantial and irreparable harm to the Company. Employee further
acknowledges that it would be difficult to fully compensate the Company for
monetary damages resulting from any breach by Employee of the provisions hereof.
Accordingly, in the event of any actual or threatened breach of any such
provisions, the Company shall, in addition to any other remedies it may have, be
entitled to injunctive and other equitable relief to enforce such provisions,
and such relief may be granted without the necessity of proving actual monetary
damages. Employee agrees that in the event Employee is found to have breached
(or threatened to breach) any provision of this Agreement, Employee will be
liable to Employer for reasonable attorneys’ fees and costs which the Employer
incurred in enforcing this Agreement.

7. Miscellaneous.

7.1 Governing Law. In order to provide Employee and Company with certainty and
predictability, the Employee and Company agree that all matters relating to the
interpretation, construction, application, validity and enforcement of this
Agreement shall be governed by the laws of the State of Tennessee without giving
effect to any choice or conflict of law provision or rule, whether of the State
of Tennessee or any other jurisdiction, that would cause the application of laws
of any jurisdiction other than the State of Tennessee.

 

5



--------------------------------------------------------------------------------

LOGO [g53310ex10_13pg002.jpg]

 

7.2 Mandatory Jurisdiction and Venue. In order to facilitate efficient
litigation and to provide Employee and Company with certainty and
predictability, Employee and Company agree that the state courts of the State of
Tennessee and/or the federal district courts, Western District of Tennessee,
shall have exclusive jurisdiction for the purpose of interpreting, enforcing,
and resolving all issues of law, equity, or fact, arising out of or in
connection with this Agreement, and all other claims and disputes related to
Employee’s employment with and/or separation from employment with the Company.
Any action involving such claims or disputes shall be brought in such courts.
Each party consents to personal jurisdiction over such party in the state courts
of the State of Tennessee and/or the federal district courts, Western District
of Tennessee, and hereby waives any defense of lack of personal jurisdiction.
Venue, for the purpose of all such suits, shall be in the state or federal
courts located in Shelby County, Tennessee.

7.3 Entire Agreement. This Agreement, the Employment Agreement and the various
agreements referenced in the Employment Agreement and the exhibits thereto
contain the entire agreement of the parties relating to the subject matter
addressed therein and supersede all prior agreements and understandings with
respect to such subject matter, except as otherwise specifically provided to the
contrary in the Employment Agreement, and the parties hereto have made no other
agreements, representations or warranties relating to the subject matter of this
Agreement.

7.4 Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by an authorized officer of the
Company and Employee.

7.5 No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived. Failure of the Company to require strict compliance with this Agreement
or to enforce or seek to enforce this Agreement in response to a breach by
Employee does not constitute a waiver of the Company’s right subsequently to
seek enforcement as to that breach or any other breach of this Agreement.

7.6 Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the prior written consent of the other party, except that
the Company may, without the consent of Employee, assign its rights and
obligations under this Agreement (i) to any entity affiliated with the Company,
(ii) in connection with a merger or consolidation involving the Company, or
(iii) to any corporation or other person or business entity to which all or
substantially all of the assets or business of the Company may be sold or
transferred, directly or indirectly. After any such assignment by the Company,
the assignee shall thereafter be deemed to be “the Company” for purposes of all
terms and conditions of this Agreement, including this Section 7.

7.7 Counterparts. This Agreement may be executed in any number of counterparts,
and such executed counterparts shall constitute one Agreement. This Agreement
may be executed by signatures delivered by facsimile or in PDF or other
electronic format, which shall be deemed to be an original.

7.8 Severability. Subject to Section 2.4, to the extent that any portion of any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

6



--------------------------------------------------------------------------------

LOGO [g53310ex10_13pg002.jpg]

 

7.9 Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

7.10 Tolling. Employee understands and agrees that in the event of any breach of
his or her obligations under Section 2 of this Agreement, the period of
restraint applicable to such obligations shall be automatically tolled for the
amount of time the violation continues.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

LOGO [g53310ex10_13pg002.jpg]

 

By signing below, Employee acknowledges that he has read, understands, agrees to
comply with, and agrees to be bound by the foregoing Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement.

IN WITNESS WHEREOF, Employee has signed this Agreement below and the Company has
caused this Agreement to be signed below by its duly authorized representative.

 

EMPLOYEE: Signature:  

/s/ Robert J. Palmisano

Name:  

Robert J. Palmisano

Date:  

October 15, 2015

COMPANY: WRIGHT MEDICAL GROUP, INC. Signature:  

/s/ James A. Lightman

Name:  

James A. Lightman

Title:  

Senior Vice President, General Counsel and Secretary

Date:  

October 15, 2015

 

8



--------------------------------------------------------------------------------

LOGO [g53310ex10_13pg002.jpg]

 

Exhibit A

Prior Inventions

None.

 

9